Exhibit 10.30

ELEVENTH AMENDMENT TO THE

DYNEGY INC. 401(k) SAVINGS PLAN

WHEREAS, Dynegy Inc., an Illinois corporation (“Dynegy Illinois”), and certain
subsidiaries and affiliated entities have heretofore established the Dynegy Inc.
401(k) Savings Plan (the “Plan”);

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named “Dynegy Inc.” (“Dynegy Inc.”), and Dynegy Illinois will
thereafter be renamed “Dynegy Illinois Inc.”, as of the Effective Time specified
in the Merger Agreement (the “Effective Time”);

WHEREAS, in connection with the completion of such transactions, the Board of
Directors of Dynegy Illinois and Dynegy Inc. have approved the adoption,
assumption and sponsorship of the Plan by Dynegy Inc.;

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and Dynegy Inc. will assume sponsorship of the Plan from
Dynegy Illinois and will become the “Company” for purposes of the Plan;

WHEREAS, certain employment service will be credited for purposes of crediting
Vesting Service under Sections 8.4 and 8.5 of the Plan for those individuals who
were employed by LS Power Generation, LLC or LS Power Development, LLC
immediately prior to the Effective Time and who subsequently become employed by
an Employer under the Plan after the Effective Time on or before December 31,
2007;

WHEREAS, Dynegy Illinois wishes to clarify that the full name of the committee
referred to in the Plan as the “Compensation Committee” is the “Compensation and
Human Resources Committee of the Board of Directors of Dynegy Inc., a Delaware
corporation”; and

WHEREAS, Dynegy Illinois desires to amend certain provisions of the Plan related
to the Dynegy Inc. Benefit Plans Committee;

NOW, THEREFORE, BE IT RESOLVED that the Plan shall be, and hereby is, amended as
follows, effective immediately after the Effective Time:

I.

The preamble to the Plan is amended in its entirety to provide as follows:

“WHEREAS, Dynegy Inc., an Illinois corporation, (‘Dynegy Illinois’) has
heretofore adopted the Dynegy Inc. Profit Sharing/401(k) Savings Plan for the
benefit of its eligible employees;



--------------------------------------------------------------------------------

WHEREAS, Dynegy Illinois has heretofore changed the name of the Dynegy Inc.
Profit Sharing/401(k) Savings Plan to the Dynegy Inc. 401(k) Savings Plan (the
‘Plan’) and restated the Plan effective January 1, 2002, and has subsequently
amended the Plan;

WHEREAS, Dynegy Illinois has entered into that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006 (the ‘Merger Agreement’);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois will become a wholly-owned subsidiary of a newly formed Delaware
corporation, named ‘Dynegy Inc.’, and former Dynegy Inc. will thereafter be
renamed ‘Dynegy Illinois Inc.’, as of the Effective Time specified in the Merger
Agreement (the ‘Effective Time’); and

WHEREAS, immediately after the Effective Time, Dynegy Illinois will withdraw as
the sponsor of the Plan and Dynegy Inc., a Delaware corporation, will assume
sponsorship of the Plan from Dynegy Illinois and Dynegy Inc., a Delaware
corporation, will become the ‘Company’ for Plan purposes immediately after the
Effective Time.”

II.

Section 1.1(9) of the Plan is amended in its entirety to provide as follows:

“(9) Committee: The Dynegy Inc. Benefit Plans Committee appointed to administer
the Plan, which is comprised of those individuals who are serving on the Dynegy
Inc. Benefit Plans Committee immediately prior to the Effective Time, as well as
any individual who becomes a member of the Dynegy Inc. Benefit Plans Committee
pursuant to Section 13.1 of the Plan, until any such individual ceases to be a
member of the Dynegy Inc. Benefit Plans Committee pursuant to Section 13.1 of
the Plan.”

III.

Section 1.1(10) of the Plan is amended in its entirety to provide as follows:

“(10) Company: Dynegy Inc., a Delaware corporation, and any successor thereto.”

 

2



--------------------------------------------------------------------------------

IV.

Section 1.1(11) of the Plan is amended in its entirety to provide as follows:

“(11) Company Stock: The Class A common stock, $0.01 par value, of the Company.”

V.

A new Section 1.1(13A) is added to the Plan to provide as follows:

“(13A) Compensation Committee: The Compensation and Human Resources Committee of
the Board of Directors of the Company.”

VI.

Section 1.1(54) of the Plan is amended in its entirety to provide as follows:

“(54) Service: The period of an individual’s employment with the Employer or a
Controlled Entity; provided, however, that each individual who was employed by
Sithe Energies, Inc. or Sithe Energies Power Services, Inc. (collectively
referred to as ‘Sithe’) on the date of the closing of the Sithe Transaction
shall be credited with Service for the period preceding such closing date in an
amount equal to the Years of Vesting Service, if any, credited to such
individual under the Sithe Energies Group Retirement 401(k) Plan immediately
prior to such closing date. For purposes of this provision, ‘Sithe Transaction’
shall mean the transaction contemplated by that certain Stock Purchase Agreement
dated as of November 1, 2004, by and among Exelon SHC, Inc., Exelon New England
Power Marketing, L.P., ExRes SHC, Inc. and Dynegy New York Holdings Inc. Further
provided, that each individual who was employed by LS Power Generation, LLC or
LS Power Development, LLC (an ‘LS Power Entity’) immediately prior to the
‘Effective Time’ (as defined below) and who subsequently becomes employed by an
Employer after the Effective Time on or before December 31, 2007, shall be
credited with Service based upon his original date of hire with an LS Power
Entity. For purposes of this Section 1.1(54) of the Plan, ‘Effective Time’ shall
mean the Effective Time specified in the that certain Plan of Merger,
Contribution and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors,
L.P., LS Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power
Equity Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and
Dynegy Acquisition, Inc., executed September 14, 2006. In addition, the
Committee may, in its discretion, credit individuals with Service for employment
with any other entity, but only if and when such individual becomes an Eligible
Employee and only if (i) such service would not otherwise be credited as Service
and (ii) such crediting of Service (A) has a legitimate business reason,

 

3



--------------------------------------------------------------------------------

(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly-situated
Eligible Employees. In addition, the Committee, in its discretion, may credit
individuals with Service based on imputed service for periods after such
individual has commenced participation in the Plan while such individual is not
performing service for the Employer or while such individual is an Employee with
a reduced work schedule, but only if (i) such service would not otherwise be
credited as Service, (ii) such crediting of Service (A) has a legitimate
business reason, (B) does not by design or operation discriminate significantly
in favor of Highly Compensated Employees, and (C) is applied to all similarly
situated employees, and (iii) the individual has not permanently ceased to
perform service as an Employee, provided that the preceding clause (iii) of this
sentence shall not apply if (x) the individual is not performing service for the
Employer because of a disability, (y) the individual is performing service for
another employer under an arrangement that provides some ongoing business
benefit to the Employer, or (z) for purposes of vesting, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer. Notwithstanding the foregoing, each Member
shall be credited with Service, as of December 31, 1997, in accordance with the
provisions of the Plan in effect at such time.”

VII.

Section 8.3(b) of the Plan is amended in its entirety to provide as follows:

“(b) A Member’s Vested Interest in his Destec Employer Contribution Account,
Trident Matching Account, and Trident Profit Sharing Account shall be determined
in accordance with the vesting schedule set forth in paragraph (e) below;
provided, however, that each Member who, from June 27, 1997 to December 31,
1997, dates inclusive, was involuntarily terminated from employment with Destec
Energy, Inc. in connection with the acquisition of Destec Energy, Inc. by Dynegy
Inc., an Illinois corporation, and who did not accept employment with Dynegy
Inc., an Illinois corporation, or a Controlled Entity on or before December 31,
1997, shall have 100% Vested Interest in his Destec Employer Contribution
Account.”

VIII.

Section 13.1 of the Plan is amended by adding the following sentences to the end
thereof:

“Each member of the Committee shall serve until he resigns, dies or is removed
by the Committee. The Committee may remove any of its members at any time, with
or without cause, by unanimous vote of the remaining members of the Committee
and by written notice to such member. Any member may resign by delivering a
written resignation to the Committee, such resignation to become effective as of
a date specified in such notice that is on or after the date such

 

4



--------------------------------------------------------------------------------

notice is given as herein provided. A member of the Committee who is an employee
of the Company or any of its affiliates shall cease to be a member of the
Committee as of the date he ceases to be employed by the Company or any of its
affiliates. Vacancies in the Committee arising by death, resignation or removal
shall be filled by the Committee. The Committee may select officers (including a
Chairman) and may appoint a secretary who need not be a member of the
Committee.”

IX.

Section 13.3 of the Plan is amended by adding the following sentence to the end
thereof:

“The Committee may hold any meeting telephonically and any business conducted at
a telephonic meeting shall have the same force and effect as if the member had
met in person.”

X.

Except as modified herein, the Plan shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed on the date indicated below, to be effective immediately after the
Effective Time.

 

DYNEGY ILLINOIS INC.

(formerly known as Dynegy Inc.),

an Illinois corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

Approved and accepted:

DYNEGY INC.,

a Delaware corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

5